Citation Nr: 1146775	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  02-17 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a disability rating greater than 10 percent for hypertension.

3.  Entitlement to an effective date earlier than August 8, 2009, for the grant of special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1982 and from January 1983 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a disability rating greater than 10 percent for the Veteran's service-connected hypertension; a January 2002 rating decision of the Montgomery RO, which continued the 10 percent disability rating for hypertension and denied the Veteran's claim for service connection for diabetes mellitus on the basis that new and material evidence sufficient to reopen his previously denied claim had not been submitted; and a May 2010 rating decision of the Appeals Management Center (AMC) in Washington, DC, which granted entitlement to special monthly compensation for loss of use of a creative organ, effective August 8, 2009.

In January 2009, the Board reopened the Veteran's claim for entitlement to service connection for diabetes mellitus and remanded both that issue and the issue of entitlement to a disability rating greater than 10 percent for service-connected hypertension to the RO for the purpose of providing the Veteran with corrective notice, obtaining additional evidence, and providing the Veteran with VA examinations.  The matter was returned to the Board in July 2010.  In February 2011, the Board requested a Veterans' Health Administration (VHA) expert opinion pursuant to 38 U.S.C.A. § 7109(a), and this opinion was received in July 2011.  

In July 2010, the Veteran submitted claims for entitlement for service connection for acid reflux, constipation, numbness of the hands and feet, and a thyroid disorder, all due to chemical contamination of the water at Camp Lejeune.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date earlier than August 8, 2009, for the grant of special monthly compensation for loss of use of a creative organ is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not manifested during active service or within a year of discharge from active service, nor is diabetes mellitus otherwise causally related to such service, to include water contamination at Camp Lejeune. 

2.  The Veteran's diabetes mellitus is not proximately due to, the result of, or aggravated by his service-connected hypertension.

3.  The Veteran's hypertension is manifested by a diastolic pressure predominately under 200 milligrams per deciliter (mg/dL) and a systolic pressure predominately under 110 mg/dL, and requires continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a rating greater than 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In an increased rating claim, VA must also notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  Letters dated February 2003, April 2003, April 2004, August 2005, and February 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The February 2009 letter also informed the Veteran of the need to submit evidence showing a worsening or increase in the severity of his hypertension and any effect that this worsening has on his employment.  Although this notice was not submitted prior to the initial adjudication of his claim, his claim has been readjudicated, most recently in a June 2010 Supplemental Statement of the Case (SSOC), and the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure this timing defect.  Prickett v. Nicholson, 20 Vet App. 370, 376 (2006).  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned with regard to that claim, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

In addition to the duty to notify the Veteran of the evidence needed to substantiate his claim, VA also has a duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and all available private treatment records adequately identified by the Veteran.  No additional efforts are warranted to attempt to obtain any additional private treatment records. The RO made repeated attempts to obtain the Veteran's complete treatment records from Mobile Infirmary Medical Center and all private treatment records identified by the Veteran in his VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, have been associated with the claims folder.  

In August 2001, Mobile Infirmary Medical Center responded to RO's initial record request and informed the RO that the request was not submitted with a properly executed authorization.  In November 2001, the Veteran was notified of this response and asked to submit another authorization form.  The Veteran responded by submitting the records directly, and continued to directly submit his records from Mobile Infirmary Medical Center throughout the pendency of his appeal.  In December 2007, the RO sent another request for the Veteran's records to Mobile Infirmary Medical Center, as well as a letter to the Veteran notifying him that these records were being requested.  In February 2008, the RO sent a follow-up request and notified the Veteran that no response was received.  The Veteran was encouraged to obtain any additional records and to submit them to VA directly.  No response to either letter was received.  Lastly, in February 2009, the AMC sent a letter to the Veteran asking him to provide identifying information for "any and all VA and non-VA health care providers who have treated you for your diabetes mellitus from March 1988 to October 1992."  No response was received. 

Therefore, VA has fulfilled the statutory obligation to assist the Veteran in obtaining his private treatment records and no additional efforts are warranted.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1).  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, no further efforts are warranted to obtain the Veteran's complete records from the Social Security Administration as further efforts to obtain these records would be futile.  In August 2005, the RO sent an initial request for the records to the Division of Disability Operations.  In September 2005, the RO received a copy of the SSA decision, absent any of the medical records referred to in the decision or described in the attached list of exhibits.  In September 2006, the Veteran submitted a statement formally requesting that VA obtain his SSA records.  Subsequently, in November 2006, a follow-up request was sent to the SSA National Records Center.  This request explained that the last records submission contained only the decision and that none of the Veteran's medical records had been received as of that date.  The RO also asked the SSA to provide a negative response if the medical records could not be located.  

The SSA National Records Center responded to the follow-up request by submitting a duplicate copy of the previously submitted decision.  Two additional requests were sent in May 2007 and July 2007, and a third copy of the decision was received.  This response included the notation that the medical records were mailed in March 2007.  The Veteran was notified that four requests for his SSA medical records had been made, but that no copies of these records had been received.  

In September 2007, the RO issued a formal finding on the unavailability of federal records, detailing the efforts made to obtain the Veteran's SSA records and determining that the records were not available based on SSA's failure to submit the requested medical records after repeated requests.  In October 2007, the Veteran responded that he had already submitted his medical records from Mobile Infirmary dated from September 1999 to February 2001, and that these records were the same records that were on file with the SSA.  

As the RO made multiple attempts to obtain the Veteran's complete SSA records, the last response from SSA indicates that all available records have been mailed, and a formal finding of unavailability has been made, the Board finds that any further attempts to obtain these records would be futile as the record indicates that these records no longer exist.  Furthermore, the Veteran has indicated that the records from SSA that he would like to VA consider are already associated with the claims folder.  Therefore, as any further efforts to obtain these records would be futile, no further efforts to obtain the Veteran's SSA records are warranted.  See 
38 C.F.R. § 3.159(c)(2).

Lastly, the VA has fulfilled the duty to provide the Veteran with a VA examination.  In July 2002 and August 2009, the Veteran was provided with a VA examinations of his diabetes mellitus and hypertension.  In July 2011, VA obtained a VHA opinion from a specialist with regard to the Veteran's claim for service connection for diabetes mellitus.  The examiners reviewed the claims file; considered the Veteran's history of diabetes mellitus and hypertension, including the Veteran's lay reports of his symptomatology; conducted thorough examinations, and described the Veteran's disability in sufficient detail.  With regard to the Veteran's claim for service connection for diabetes mellitus due to water contamination at Camp Lejeune, the VHA specialists reviewed the information pertaining to toxic exposure at Camp Lejeune provided by the Veteran, the relevant information available from the Agency for Toxic Substances and Disease Registry (ATSDR), and the findings of the National Academy of Sciences.  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

Lastly, the Board is satisfied that the AMC has substantially complied with the Board's January 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to send the Veteran notice of the information and evidence needed for an increased rating for hypertension; make arrangements to obtain the Veteran's complete private treatment records from the Mobile Infirmary Medical Center and Biloxi VA treatment facilities, as well as any other treatment records identified by the Veteran; and to schedule the Veteran for VA examinations of his diabetes mellitus and hypertension.  In this regard, as discussed above, the AMC sent the requested notice to the Veteran, obtained the VA treatment records, requested the information from the Veteran necessary to obtain his additional private treatment records, and provided him with the requested VA examinations.  The Veteran's claim was readjudicated in a June 2010 SSOC.

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Evidentiary Standards

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999) 

With regard to claims for an increased rating, an appellant's lay statements may constitute competent evidence of worsening with respect to observable symptoms, absent a negative credibility determination.  See Vazquez-Flores, 24 Vet. App. at 102 (noting that 38 U.S.C.A. 5103(a) requires the Secretary, for increased rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment) (emphasis added); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability"). 

In assessing the credibility of competent evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington, 19 Vet. App. at 367-68; Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Service Connection Claim

In a December 1992 claim, the Veteran initially asserted that he was treated for diabetes mellitus during active service.  In a subsequent claim, filed in September 1993, the Veteran alleged that his diabetes mellitus was triggered by his service-connected hypertension.  In his present claim, filed in January 2001, the Veteran contends that he developed diabetes mellitus in 1989 due to exposure to contaminated water at Camp Lejeune, North Carolina, from January 1981 to August 1982.  In a later August 2004 statement, he asserted that he lived at Camp Lejeune from August 1980 to August 1982, and was subsequently diagnosed with diabetes two years after discharge from service.  Therefore, the Board will consider entitlement to service connection to diabetes mellitus on a direct basis, as either incurred in service or related to active service, to include water contamination at Camp Lejeune, and as secondary to his service-connected hypertension.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza, 7 Vet. App. at 506; see also Hickson, 12 Vet. App. at 253; see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

Subsequent manifestations of diabetes mellitus may also be service connected where diabetes mellitus was diagnosed in service under 38 C.F.R. § 3.303(b), or when diabetes mellitus became manifest to a degree of 10 percent disabling or more within a year from separation from service under 38 C.F.R. §§ 3.307 and 3.309.  38 U.S.C.A. §§ 1101, 1112, 1113.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).

Lastly, service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The Veteran's service treatment records do not show any treatment for diabetes mellitus or elevated blood sugar.  The earliest medical records showing treatment for diabetes mellitus is dated from October 1992.  Treatment records from the VA Outpatient Clinic in Biloxi, Mississippi, show that the Veteran was diagnosed with "new onset" diabetes mellitus on October 28, 1992, after his labs showed a fasting blood sugar level of 286 milligrams per deciliter (mg/dL)0020and was prescribed an 1800 calorie a day diet.  In November 1992, the Veteran's blood sugar levels were still at 286 mg/dL.  The notes show that he was not conforming to the recommended diet.  In December 1992, his fasting blood sugar levels were 251 mg/dL, and he was encouraged to continue following the recommended diet.

The Veteran was provided with a VA examination in January 1994.  The examination report shows that the Veteran was diagnosed with non-insulin dependent diabetes mellitus in October 1992.  The Veteran reported that he was beginning to exercise regularly, but was not strictly following the recommended diet.  His blood sugar reading was 447 mg/dL; however, the Veteran reported having recently eaten a hamburger and strawberry shake.  A repeat fasting glucose blood sugar test showed levels of 299 mg/dL.  

The Veteran's VA and private treatment records show continuous treatment for diabetes mellitus from this time forward, although some records note an earlier date of onset.  For example, hospital records from Mobile Infirmary Medical Center dated from September 2000 and June 2001 note that the Veteran has a history of insulin dependent diabetes "for at least 10 years" or "a little over 10 years," and another record from Mobile Infirmary dated from June 2005 notes that the Veteran has had diabetes for fifteen years.  A VA examination report dated from July 2002 noted that the Veteran had a history of diabetes mellitus since 1989.  He was diagnosed with diabetes mellitus, type I, described in the report as "brittle but fairly controlled at this time."  A physician's statement dated from June 2004 notes that the Veteran has "a history of diabetes mellitus that has been present for fourteen or fifteen years."

In November 2002, the Veteran submitted a letter from a private physician asserting that, in consideration of a report from the ATSDR, discussed below, he felt that the Veteran's diabetes was caused by exposure to trichloroethylene (TCE).  The record also contains a second statement, dated February 2003, from a second private physician, finding that the Veteran's diabetes is not related to TCE because development of this disease is not consistent with TCE exposure in adults.

The Veteran has also submitted several publications in support of his claim.  In May 2001, the Veteran submitted a news article detailing the contamination at Camp Lejeune and discussing the possible effects of the contamination, particularly in regard to children's health.  In November 2002, the Veteran submitted a copy of the ATSDR TCE Subregistry Report, Baseline Through Follow-up 3, May 1999, referenced by the Veteran's private physician above.  This report notes that diabetes is among the health conditions reported more frequently by registrants at one or more of the interview time periods, specifically by females ages 18-24 and 45-54 years of age.  No effect was noted among male registrants.  In August 2004, the Veteran submitted a publication by United States Marine Corps notifying Veterans of the registry being compiled by ATDSR.  The record also contains a VA Health Care Fact Sheet, dated December 2008 that outlines the efforts undertaken by the Department of the Navy to notify Veterans stationed at Camp Lejeune of the toxic chemicals present in the water and of the ATSDR registry.

In August 2009, the Veteran was provided with a VA examination in order to obtain an opinion on the etiology of his diabetes mellitus.  The examiner noted that the Veteran reported being admitted to Mobile Infirmary Medical Center with a blood sugar level of 677 mg/dL in 1990, but that no record of this admission could be found in the claims folder.  The examiner reviewed the Veteran's symptoms and provided a diagnosis of diabetes mellitus, type II.  The examiner also provided the opinion that the Veteran's diabetes mellitus, type II, was less likely than not related to exposure to lead as nothing in the medical literature substantiates such a relationship, and, furthermore, the Veteran did not show any symptoms of lead toxicity.  The examiner further opined that the Veteran's diabetes mellitus was not otherwise related to his active service as he was not diagnosed with diabetes while in service or within one year of leaving service, and that his diabetes mellitus was not related to or aggravated by his hypertension as hypertension is not one of the accepted caused of diabetes in the medical literature.

Subsequently, the Board obtained an expert medical opinion in order to obtain a medical opinion from a specialist that explicitly considered the contaminants potentially present at Camp Lejeune, including TCE, and the relationship any such exposure might have to the Veteran's diabetes mellitus.

An opinion was obtained from an endocrinologist in consultation with a fellow physician who, in addition to a medical degree, also holds a Master's Degree in Health Sciences and Biometry, which, as noted in the opinion, involves advanced training in clinical epidemiology, biostatistics, and clinical research.  Both physicians signed the submitted opinion.  The opinion initially notes the irregularities, described above, concerning the Veteran's diagnosis, which appears in the record as both type I and type II.  The endocrinologist explained that the Veteran's early treatment with oral hypoglycemic agent therapy and lack of documented episodes of diabetic ketoacidosis suggests type II diabetes, although the exact type could not be determined with certainty.  The opinion also notes that the earliest clinic notes which document the diagnosis of new-onset diabetes, are from October 1992, in contrast to other notes in the records indicating a date of onset of 1989 or 1990.

The physicians reviewed the literature pertaining to contaminants at Camp Lejeune and found that there was no evidence that exposure to any toxins present at Camp Lejeune was related to diabetes mellitus.  Rather, review of the ATSDR literature shows that diabetes mellitus is not even among the conditions currently being monitored with regard to persons exposed to drinking water in the affected area.  The only mention of diabetes mellitus discovered by the specialists was a finding that pre-existing diabetes mellitus may increase susceptibility to certain toxins.  The physicians also found that the Veteran's diabetes mellitus was not caused or aggravated by his hypertension as there is no medical evidence showing that hypertension is a cause of or factor in the development of diabetes.  The statement explains that these conditions may affect one another in cases of end-organ damage, but notes that there is no evidence of this in the Veteran's medical records.

Review of the record shows that the preponderance of the evidence is against finding that the Veteran had diabetes mellitus during active service.  There is no evidence in the service treatment records indicating that the Veteran had symptoms of diabetes mellitus in service, and none of the post-service medical evidence indicates that the date of onset of the Veteran's diabetes mellitus was during active service.  The Veteran has submitted a statement asserting that he suffered from diabetes mellitus during service.  However, the Board finds that the diabetes mellitus is not a simple medical condition, like a broken leg, which can be readily diagnosed by a layperson, and the Veteran's statement does not refer to any readily identifiable symptoms of the condition.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  As such, the Veteran's statement does not constitute competent evidence of diabetes mellitus in service.  Therefore, service connection cannot be established under 38 C.F.R. § 3.303(b), as the evidence does not show that the Veteran suffers from a chronic condition that first manifested in service or that he has suffered from continuous symptoms of diabetes mellitus since discharge from service.

Furthermore, the preponderance of the evidence is against finding that the Veteran's diabetes mellitus was manifested to a compensable degree within a year of discharge from service.  Although the Veteran's records from Mobile Infirmary Medical Center, the July 2002 VA examination report, and a physician's statement dated from June 2004 all indicate that the Veteran's history of diabetes potentially dates back to 1989, none of these findings are substantiated by reference to any medical reports dating from this period.  Rather, these findings appear to be based on the history provided by the Veteran.  However, as noted by the August 2009 VA examiner and the July 2011 VHA specialist, the Veteran's medical records contain a diagnosis of "new onset" diabetes from October 1992, showing that his diabetes mellitus was first diagnosed on that date.  Furthermore, at the August 2009 VA examination, the Veteran reported that he was first diagnosed with diabetes in 1990, and not 1989.  As such, the Board finds that the Veteran's statements regarding the date of onset of his diabetes mellitus are not credible, as the dates provided are inconsistent throughout the record and with the medical evidence.  While the Board does not doubt the sincerity of the Veteran's belief, the credibility of his recollection is diminished due to the amount of the time that has passed since he was initially diagnosed with diabetes.  

As the Veteran's statements regarding the date of onset of his diabetes are not credible, the medical evidence in the record premised on those statements can be of no more probative value than the inaccurate statements provided by the Veteran and, furthermore, are outweighed by the medical evidence in the record showing a diagnosis of new onset diabetes in October 1992.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the evidence does not show that diabetes mellitus was manifested to a compensable degree within a year of discharge from service such that service connection cannot be established under 38 C.F.R. §§ 3.307 and 3.309.

The preponderance of the evidence is also against finding that the Veteran's diabetes mellitus is due to chemical contamination of the water at Camp Lejeune.  The Veteran's service records show that he was stationed at Camp Lejeune during a time period where he could have potentially been exposed to contaminants in the base water supply.  However, the preponderance of the evidence is against finding a link between the Veteran's diabetes mellitus and his service at Camp Lejeune during the period of contamination.  While the Veteran's private physician provided the opinion that his diabetes was due to TCE exposure, the Board finds that his opinion is outweighed by the opinion provided by the VHA medical experts.  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens, 7 Vet. App. at 433.  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Here, the Veteran's private physician asserted that the ATSDR registry information submitted by the Veteran showed that his diabetes was related to TCE exposure.  However, as noted above, review of this publication shows that a link between diabetes and TCE exposure was found in regard to women within particular age groups only.  The physician does not address this discrepancy in the provided opinion, or offer any other rationale for the opinion offered.  Therefore, the opinion does not contain the sort of sound reasoning that allows the Board to assess whether the medical expert applied valid medical analysis to the facts of the particular case.  Conversely, the VHA opinion details both the relevant literature and the Veteran's medical history and relies on the application of the literature to this history in providing the opinion that the Veteran's diabetes is not related to water contamination at Camp Lejeune as diabetes is no longer among the list of conditions being observed by ATSDR.  Furthermore, the VHA specialists have a considerable amount of relevant specialized knowledge and experience, as discussed in the opinion, whereas the opinion provided by the Veteran's private physician contains no such information regarding any particular relevant expertise.  Therefore, the Board finds that the VHA opinion is of greater probative value due to the quality of the analysis provided and the greater expertise of the VHA specialists.  As such, the preponderance of the evidence is against finding that the Veteran's diabetes mellitus is related to water contamination at Camp Lejeune.  

Lastly, the preponderance of the evidence is against finding that the Veteran's diabetes mellitus is either due to or aggravated by his service-connected hypertension.  Both the August 2009 VA examiner and the July 2011 VHA specialist concluded that the there was no evidence in the medical literature substantiating any relationship between hypertension and diabetes with regard to either causation or aggravation.  There is no medical evidence in the claims folder to the contrary, and the Veteran, as a layperson, is not competent to provide an opinion on whether his diabetes mellitus is related to his hypertension as any such determination is a complex medical question requiring medical expertise.  See Barr, 21 Vet. App. at 307; see also Jandreau, 492 F.3d at 1376.

Therefore, as the preponderance of the evidence shows that the Veteran's diabetes mellitus was not incurred during active service or within a year of discharge from service; is not related to his active military service; and is not proximately due to, the result of, or aggravated by his service-connected hypertension, the benefit-of-the-doubt does not apply and the claim must be denied.  38 U.S.C.A. §  5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  

IV.  Increased Rating Claim

In October 1988, the RO in Montgomery, Alabama, granted service connection for hypertension, effective March 15, 1988, and assigned a noncompensable rating.  In September 1989, the RO increased the Veteran's initial rating to 10 percent disabling.  In March 2000, the Veteran filed a claim seeking a higher rating for his service-connected hypertension, contending that his condition had worsened.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, which evaluates hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating will be assigned where the Veteran has (1) a history of diastolic pressure of predominantly 100mm or more requiring continuous medication for control, (2) diastolic pressure readings that are predominantly 100mm or more, or (3) systolic pressure readings that are predominantly 160mm or more.  38 C.F.R. § 4.104, DC 7101.  A 20 percent rating is assigned where the Veteran has (1) diastolic pressure readings of predominantly 110mm or more or (2) systolic pressure readings of predominantly 200mm or more.  Id.  A 40 percent rating is assigned where the Veteran has diastolic pressure readings of predominantly 120mm or more.  Id.  A 60 percent rating is assigned where the Veteran has diastolic pressure readings of predominantly 130mm or more.  Id.  

The claims folder contains over one hundred blood pressure readings for the Veteran ranging from June 1999 to June 2010.  Of these readings,  just over a dozen show diastolic pressure readings of 110mm or more and none show systolic pressure readings of 200mm or more.  See Mobile Infirmary Medical Center treatment records dated January 2005, August 2004, August 2001, July 2001, June 2001, February 2001, and December 2000.  Therefore, the preponderance of the evidence is against finding that the Veteran meets the criteria for a disability rating greater than 10 percent for hypertension.  

The Board has considered the application of staged ratings, as review of the record shows that the Veteran suffered from particularly severe high blood pressure from December 2000 through February 2001; however, even during this period, his diastolic blood pressure readings were not predominantly 110 mm or more.  Furthermore, many of the blood pressure readings present in the claims folder for this period were taken when the Veteran sought treatment for recurring episodes of vomiting, thought to be related to his gastropareisis, and his treatment notes from February 2001 show that his blood pressure readings spike up to 120mm during these episodes, while they otherwise ranged from 88mm to 113mm.  At discharge in February 2001, the Veteran's diastolic pressure reading was 76mm.  As the blood pressure readings present in the claims folder do not show that the Veteran's diastolic pressure was predominantly 110mm or more during any period properly considered on appeal, the application of staged ratings is not necessary.  Therefore, the Veteran is not entitled to a rating greater than 10 percent for service-connected hypertension under the applicable rating criteria.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran contends that he is entitled to a higher rating because his blood pressure problems have gotten worse and require continuous medication.  The symptoms associated with the Veteran's hypertension are not shown to cause any impairment that is not already contemplated by Diagnostic Code 7101, which explicitly requires consideration of the Veteran's particular blood pressure readings and the need for continuous medication.  As such, the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for diabetes mellitus is denied. 

Entitlement to a rating greater than 10 percent for hypertension is denied.


REMAND

In July 2010, the Veteran filed a valid Notice of Disagreement (NOD) with the AMC's May 2010 rating decision, which granted entitlement to special monthly compensation for loss of use of a creative organ, effective August 8, 2009.  He contends that his VA treatment records show that he was being treated for erectile dysfunction as early as September 2003 such that the grant of special monthly compensation should be dated back to that time.  When an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that the Board should remand, and not refer, an issue to the RO for the issuance an SOC when a liberal reading of a filing by the appellant reveals that he or she is expressing timely disagreement with the RO's rating decision).  Therefore, on remand, the RO/AMC should issue an SOC on the Veteran's claim for an effective date earlier than August 8, 2009, for the grant of special monthly compensation for the loss of a creative organ.


Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim for entitlement to an effective date earlier than August 8, 2009, for the grant of special monthly compensation for the loss of a creative organ.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with a Statement of the Case.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board for further appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


